Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing March 5, 2009 VIA EDGAR Office of Filings and Information Services Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Old Westbury Funds, Inc. (File Nos. 033-66528 and 811-07912) Filing Pursuant to Rule 497(j) Dear Ladies and Gentlemen: On behalf of Old Westbury Funds, Inc. (the Corporation) and pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the Securities Act), I hereby certify the following: a. the form of Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 under the Securities Act would not have differed from that contained in the most recent post-effective amendment to the Corporations registration statement on Form N-1A; and b. the text of the most recent post-effective amendment to the Corporations registration statement was filed with the Commission via EDGAR and became effective on February 28, 2009 (Accession No. 0000930413-09-001014). If you have any questions or comments concerning the foregoing, please do not hesitate to contact Robert M. Kurucza, Esq. or Marticha L. Cary, Esq. of Goodwin Procter LLP at (202) 346-4515. Very truly yours, /s/ Diane J. Drake Diane J. Drake Secretary Old Westbury Funds, Inc. c/o PNC Global Investment Servicing (U.S.) Inc. 760 Moore Road King of Prussia, PA 19406 cc: Steven L. Williamson, Esq. Nicola Knight, Esq. Deborah J. Ferris, Esq. Robert M. Kurucza, Esq. Marticha L. Cary, Esq.
